
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(d)(xiii)


ASSET PURCHASE AGREEMENT
Dated as of December 11, 2004
Between
ACCURAY INCORPORATED
and
AMERICAN SCIENCE AND ENGINEERING, INC.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

1. Definitions   2 2. Acquisition of Division Assets by Buyer   6   2.1.
Purchase and Sale of Assets   6   2.2. Excluded Assets   6   2.3. Assumption of
Liabilities   7   2.4. Liabilities Not Assumed   7   2.5. Purchase Price   7  
2.6. Purchase Price Adjustment   7   2.7. Purchase Price Allocation   8   2.8.
The Closing   8   2.9. Deliveries at the Closing   8 3. Representations and
Warranties of the Seller   8   3.1. Organization of the Seller   9   3.2.
Authorization of Transaction   9   3.3. Noncontravention   9   3.4. Consents and
Approvals   9   3.5. Brokers' Fees   9   3.6. Title to AcquiredAssets   9   3.7.
Legal and Other Compliance   10   3.8. Employment and Employment Taxes   10  
3.9. Intellectual Property   10   3.10. Contracts   13   3.11. Litigation   13  
3.12. Environmental Laws and Regulations   13   3.13. Permits   14   3.14.
Inventories   14   3.15. Full Disclosure   14 4. Representations and Warranties
of the Buyer   14   4.1. Organization of the Buyer   14   4.2. Authority for
Agreement   14   4.3. Noncontravention   14   4.4. Brokers' Fees   14 5.
Covenants   15   5.1. General   15   5.2. Notices and Consents   15   5.3.
Treatment of Division Assets   15   5.4. Preservation of Division Assets   15  
5.5. Notice of Developments   15 6. Additional Covenant   15   6.1. Future
Assurances   15   6.2. Employees   15   6.3. Product Warranty Performance   16  
6.4. Conduct of Business   17   6.5. Books and Records   17 7. Confidentiality
and Non-Solicitation   18   7.1. Confidentiality   18   7.2. Non-Soliciation and
Non-Hire   18 8. Conditions to Obligations to Close   19   8.1. Conditions to
Obligations of the Buyer   19      


i

--------------------------------------------------------------------------------



  8.2. Conditions to Obligations of the Seller   20 9. Indemnification   21  
9.1. Indemnity by Seller   21   9.2. Indemnity by Buyer   21   9.3. Matters
Involving Third Parties   21 10. Termination   22   10.1. Termination of
Agreement   22   10.2. Effect of Termination   22 11. Miscellaneous   23   11.1.
Press Releases and Public Announcements   23   11.2. No Third Party
Beneficiaries   23   11.3. Entire Agreement   23   11.4. Succession and
Assignment   23   11.5. Counterparts   23   11.6. Headings   23   11.7. Notices
  24   11.8. Governing Law   24   11.9. Amendments and Waivers   25   11.10.
Severability   25   11.11. Expenses   25   11.12. Construction   25   11.13.
Incorporation of Exhibits and Schedules   25   11.14. Specific Performance   25
  11.15. Waiver of Jury Trial   25

Exhibits     Exhibit A:   License Agreement Exhibit B:   Supply Agreement
Exhibit C:   Buyer's Promissory Note Exhibit D:   Bill of Sale and Instrument of
Assumption Exhibit E:   Assignment and Assumption of Lease

Schedules*     Schedule 2.1(a):   Tangible Assets to be Sold (with valuations)
Schedule 2.1(c)(3):   Purchase Commitments Schedule 2.2(g):   Excluded Assets
Schedule 2.3:   Liabilities to be Assumed by Buyer Schedule 3.3:  
Noncontravention Schedule 3.4:   Consents and Approvals Schedule 3.6:   Leased
or Licensed Acquired Assets Schedule 3.9:   Intellectual Property Schedule
3.9(r):   Source Code in Escrow Schedule 3.10:   Contracts Schedule 3.12:  
Environmental Schedule 3.13:   Permits Schedule 6.2(a):   Employees to be
Employed by Buyer Schedule 6..2(b):   Employees to be Retained/Terminated by
Seller Schedule 6.2(c):   Transition Employees Schedule 8.1(l)(1)   Specific
Employees Required to Transition Schedule 8.1(l)(2A)   Specific Employees
Required to Transition Schedule 8.1(l)(2B)   Specific Employees Required to
Transition

*Issuer agrees to furnish a supplemental copy of these schedules to the SEC upon
request.

ii

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (the "Agreement") is entered into on
December 11, 2004 (the "Effective Date"), by and between Accuray Incorporated, a
California corporation (the "Buyer"), and American Science and
Engineering, Inc., a Massachusetts corporation (the "Seller"). Buyer and Seller
are collectively referred to herein as the "Parties."

        This Agreement contemplates a transaction in which Buyer will purchase
certain of the assets (and assume certain of the liabilities) of the Seller in
consideration of the Purchase Price (subject to certain purchase price
adjustments described in §2.6 below). The assets to be purchased by Buyer all
relate to the High Energy Systems ("HES") division of the Seller (the "Division
Assets") located at 1383 Shorebird Way in Mountain View, California (the "HES
Facility").

        Now, therefore, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows.

        1.    Definitions.    

        "Acquired Assets" has the meaning set forth in §2.1.

        "Acquired Intellectual Property" means all Intellectual Property
included in the Acquired Assets.

        "Action" means any claim, action, cause of action, suit, inquiry,
proceeding or investigation by or before any Governmental Authority.

        "Affiliate" means, with respect to any specified Person at any time, any
Person that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with such Person (where, for
purposes of this definition, "control" (including the terms "controlled by" and
"under common control with") means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
person, whether through the ownership of stock, as an officer, director, trustee
or executor, by contract or otherwise).

        "Agreement" has the meaning set forth in the preamble.

        "Assumed Liabilities" has the meaning set forth in §2.3.

        "Bill of Sale" has the meaning set forth in §2.8.

        "Business Day" means any day on which banking institutions in New York,
New York are customarily open for the purpose of transacting business.

        "Buyer" has the meaning set forth in the preamble.

        "Cash" means cash and cash equivalents (including marketable securities
and short term investments).

        "Closing" has the meaning set forth in §2.7.

        "Closing Date" has the meaning set forth in §2.7.

        "Code" means the federal Internal Revenue Code of 1986 or any successor
statute, and the rules and regulations thereunder, and in the case of any
referenced section of any such statute, rule or regulation, any successor
section thereto, collectively and as from time to time amended and in effect.

        "Confidential Information" means any and all information concerning the
Division Assets other than that information which is already generally or
readily obtainable by the public or is publicly known or becomes publicly known
through no fault of Buyer.

2

--------------------------------------------------------------------------------




        "Contractual Obligation" means, with respect to any Person, any
contract, agreement, deed, mortgage, lease, license, commitment, undertaking,
arrangement or understanding, written or oral, or other document or instrument,
including without limitation any document or instrument evidencing or otherwise
relating to any Debt but excluding the charter and by-laws of such Person, to
which or by which such Person is a party or otherwise subject or bound or to
which or by which any property or right of such Person is subject or bound.

        "Division Assets" has the meaning set forth in the preamble.

        "Division Documentation" means, collectively, all programmers' notes or
logs, source code annotations, user guides, manuals, instructions, software
architecture designs, layouts, any know-how, and any other designs, plans,
drawings, technical documentation, contracts or materials that are related
exclusively or principally in any manner to any Division Assets, whether in
tangible or intangible form.

        "Enforceable" means, with respect to any Contractual Obligation stated
to be Enforceable by or against any Person, that such Contractual Obligation is
a legal, valid and binding obligation enforceable by or against such Person in
accordance with its terms, except to the extent that enforcement of the rights
and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

        "Environmental Laws" has the meaning set forth in §3.10.

        "Excluded Assets" has the meaning set forth in §2.2.

        "GAAP" means United States generally accepted accounting principles as
in effect from time to time, and consistently applied.

        "Governmental Authority" means any United States federal, state or local
or any foreign government, governmental authority, regulatory or administrative
agency, governmental commission, court or tribunal (or any department, bureau or
division thereof) or any arbitration or mediation body.

        "Hazardous Substances" has the meaning set forth in §3.10.

        "Indemnified Party" has the meaning set forth in §9.3(a).

        "Indemnifying Party" has the meaning set forth in §9.3(a).

        "Instrument of Assumption" has the meaning set forth in §2.8.

        "Intellectual Property" means any and all worldwide industrial and
intellectual property rights and all rights associated therewith relating to the
business of the HES division, including any and all such rights associated with
(i) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, all
inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data,
proprietary processes and formulae, algorithms, specifications, customer lists
and supplier lists, all industrial designs and any registrations and
applications therefore, (ii) all copyrights, copyright registrations and
applications therefor, and all other rights corresponding thereto, all mask
works, all computer software, including all source code, object code, firmware,
development tools, files, records and data, all schematics, simulation tools and
reports, hardware development tools, and all rights in prototypes and other
devices, all databases and data collections and all rights therein, all moral
and economic rights of authors and inventors, however denominated, (iii) all
Trademarks, (iv) all proprietary information, (v) any Contractual Obligations
granting rights related to the foregoing used in the production of or existing
in the Products, and (vi) any similar or equivalent rights to any of the
foregoing, and all tangible embodiments of the foregoing.

3

--------------------------------------------------------------------------------




        "Inventory" or "Inventories" means all finished goods inventory of
Products for sale to Buyer or Intraop, all work in process, raw materials, and
all other materials and supplies held for use or consumption by Seller or Buyer
in the production of such Products.

        "Knowledge" of a particular fact, circumstance, event or other matter
will be deemed if (a) an individual is actually aware of such fact or other
matter, or (b) a reasonably prudent individual in such individual's position
could reasonably be expected to discover or otherwise become aware of such fact
or other matter in the course of conducting his or her duties (including e-mails
sent to or by such individual). Seller will be deemed to have "knowledge" of a
particular fact or other matter if any of the following employees has
"knowledge" (as defined above) of such fact or other matter: Andrey Mishin, Ken
Galaznik, Paul Grazewski, Jim Miller and David Skowbo.

        "Leases" has the meaning set forth in §2.1(b).

        "Legal Requirement" means any federal, state, local or foreign law,
statute, standard, ordinance, code, order, rule, regulation, resolution or
promulgation, or any order, judgment or decree of any Governmental Authority, or
any license, franchise, permit or similar right granted under any of the
foregoing, or any similar provision having the force and effect of law.

        "Letter of Credit" means a commercial or standby letter of credit issued
by a bank or other financial institution reasonably satisfactory to Seller.

        "Liability" means any debt, liability or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential and whether due or to become due), fine or penalty, whether
accrued or fixed, absolute or contingent, matured or unmatured, determined or
determinable, known or unknown, including without limitation those arising under
any law, action or governmental order, liabilities for Taxes and those arising
under any contract, agreement, commitment or undertaking of any kind whatsoever
(whether written or oral, express or implied).

        "License Agreement" shall mean the License Agreement entered into by and
between Buyer and Seller on the Closing Date in substantially the form attached
hereto as Exhibit A.

        "Lien" means any mortgage, pledge, lien, security interest, charge,
adverse or prior claim, encumbrance, restriction on transfer, conditional sale
or other title retention device or arrangement (including without limitation a
capital lease), transfer for the purpose of subjection to the payment of any
Debt or other obligation, or restriction on the creation of any of the
foregoing, whether relating to any property or right or the income or profits
therefrom; provided, however, that the term "Lien" shall not include
(i) statutory liens for Taxes to the extent that the payment thereof is not in
arrears or otherwise due, (ii) encumbrances in the nature of zoning
restrictions, easements, rights or restrictions of record on the use of real
property if the same do not impair its use of the Division Assets as currently
conducted, (iii) statutory or common law liens to secure landlords, lessors or
renters under leases or rental agreements confined to the premises rented to the
extent that no payment or performance under any such lease or rental agreement
is in arrears or is otherwise due, (iv) deposits or pledges made in connection
with, or to secure payment of, worker's compensation, unemployment insurance,
old age pension programs mandated under applicable Legal Requirements or other
social security and (v) statutory or common law liens in favor of carriers,
warehousemen, mechanics and materialmen, statutory or common law liens to secure
claims for labor, materials or supplies and other like liens, which secure
obligations to the extent that payment thereof is not in arrears or otherwise
due.

        "Losses" has the meaning set forth in §9.1.

        "Material Adverse Change" means any change reasonably likely to have a
Material Adverse Effect.

4

--------------------------------------------------------------------------------




        "Material Adverse Effect" means any change, event, violation,
inaccuracy, circumstance or effect in or on the Acquired Assets that, when
considered either singly or in the aggregate would result in a material adverse
effect on the condition (financial or otherwise), properties, assets (including
intangible assets, business, operations, or results of operations of the
Division Assets.

        "Note" has the meaning set forth in §2.5.

        "Ordinary Course of Business" means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).

        "Party" and "Parties" have the meanings set forth in the preamble.

        "Permits" has the meaning set forth in §3.11.

        "Person" means an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization, or a Governmental Authority.

        "Products" means all (i) current products and services for sale to Buyer
and Intraop that are produced, developed, marketed, licensed, sold, distributed,
performed or commercially exploited by or on behalf of the Seller, and (ii) all
products or services currently under development by the Seller, that relate
exclusively to the Division Assets.

        "Purchase Price" means (i) the assumption of the Assumed Liabilities,
(ii) the cash payable pursuant to §2.5 and (iii) the Buyer's Note.

        "Retained Liabilities" has the meaning set forth in §2.4.

        "Seller" has the meaning set forth in the preamble.

        "Seller Registered Intellectual Property" means all United States,
international and foreign: (i) patents and patent applications (including
provisional applications); (ii) registered trademarks, applications to register
trademarks, including intent-to-use applications, or other registrations or
applications related to trademarks; (iii) registered copyrights and applications
for copyright registration; and (v) any other Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any governmental authority owned by,
registered or filed in the name of the Seller.

        "Supply Agreement" shall mean the Supply Agreement entered into by and
between the Buyer and the Seller on the Closing Date in substantially the form
attached hereto as Exhibit B.

        "Tax" or "Taxes" means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar, including FICA), unemployment, disability, real property,
personal property, inventory, sales, use, ad valorem, transfer, registration,
value added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

        "Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

        "Technology" means all inventions, copyrightable works, discoveries,
innovations, know-how, information (including ideas, research and development,
know-how, formulas, compositions, processes and techniques, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, business and marketing plans and proposals, documentation, and
manuals), and all

5

--------------------------------------------------------------------------------




other forms of technology, including improvements, modifications, derivatives or
changes, whether or not protectible or protected by patent, copyright, mask work
right, trade secret law or otherwise.

        "Third Party Claim" has the meaning set forth in §9.3(a).

        "Third Party Intellectual Property Rights" means any Intellectual
Property owned by a third party.

        "Trademarks" means any and all trademarks, trade names, service marks,
trade dress, common law trademarks and logos, all trademark and service mark
registrations and applications therefore, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith.

        2.    Acquisition of Division Assets by Buyer.    

        2.1.    Purchase and Sale of Assets.    The Seller agrees to sell,
assign, transfer, convey and deliver to Buyer, and the Buyer agrees to purchase
from the Seller at the Closing, subject to the exclusions contained in §2.2 and
subject to and upon the other terms and conditions contained herein, all of
Seller's right, title and interest in and to the following assets, properties
and rights of the Seller free and clear of any Liens (collectively, the
"Acquired Assets"), and no other properties or assets of the Seller:

        (a)   all tangible assets of the Seller located at the HES Facility and
used or held for use in the production of the Products for sale to Buyer or
Intraop (other than Inventory that have been disposed of in the Ordinary Course
of Business prior to the Closing) and identified on Schedule 2.1(a), which shall
be agreed to by the Buyer and Seller prior to Closing and attached hereto.

        (b)   all Intellectual Property described in Schedule 3.9;

        (c)   the Contractual Obligations relating to the Division Assets (the
"Assigned Contracts") described below:

        (1)   The lease, dated as of June 24, 2003, by and between Shoreline
Park, LLC and American Science & Engineering, Inc. for the premises located at
1383 Shorebird Way, Mountain View, California (the "HES Facility Lease");

        (2)   Quotation from American Science and Engineering, Inc. to Intraop
Medical, Inc. dated December 5, 2003 and related Purchase Order from Intraop
Medical, Inc. to American Science and Engineering, Inc. dated December 29, 2003
(together the "Intraop Agreement");

        (3)   The purchase commitments relating to any customer orders assumed
by Buyer as set forth in Schedule 2.1(c)(3) (the "Purchase Commitments");

        (d)   all licenses, franchises, permits, agreements, waivers and
authorizations issued by governmental authorities held or used by Seller
primarily in connection with the Division Assets; and

        (e)   all Division Documentation.

        2.2.    Excluded Assets.    There shall be excluded from the Acquired
Assets to be sold and transferred to Buyer hereunder, and, to the extent in
existence on the Closing Date, the Seller shall retain all of the Seller's
right, title and interest in and to the following assets, properties and rights
of the Seller (collectively, the "Excluded Assets"):

        (a)   the consideration delivered to Seller by Buyer pursuant to this
Agreement and all Cash, notes receivable and other securities;

6

--------------------------------------------------------------------------------



        (b)   all claims, deposits, prepayments, refunds, causes of action,
choses in action, rights of recovery, rights of set off and rights of recoupment
of the Seller that do not relate to the Acquired Assets;

        (c)   all rights in and with respect to the assets associated with all
employee plans;

        (d)   all rights in and with respect to insurance policies, except for
any proceeds of such insurance and claims therefor relating to the Acquired
Assets;

        (e)   all corporate financial, computer and human resource systems not
related exclusively to the Division Assets that are located at the HES Facility,
used or held for use in the production of the Products for sale to Buyer or
Intraop and identified on Schedule 2.1(a);

        (f)    all rights to the name American Science and Engineering; and

        (g)   all Intellectual Property and other assets described on
Schedule 2.2(g).

        2.3.    Assumption of Liabilities.    At the Closing, Buyer will
undertake, assume and agree to satisfy or perform when due only the following
Liabilities of the Seller (the "Assumed Liabilities"):

        (a)   all Liabilities under the Assigned Contracts, but only to the
extent that such Liabilities first accrued after the Closing for reasons other
than any breach, violation or default by Seller of the terms of the Assigned
Contracts; and

        (b)   those Liabilities identified on Schedule 2.3.

        2.4.    Liabilities Not Assumed; Agreements Terminated.    Except as
expressly set forth elsewhere in this Agreement, the Buyer will not assume,
perform or have any responsibility or liability for any Liabilities not
specifically covered in §2.3 hereof (the "Retained Liabilities"), including any
non-income taxes related to this transaction. Buyer and Seller also agree that
the following contract shall be terminated and of no further in force and
effect, and hereby release one another from any obligations thereunder,
effective as of the Closing: Basic Purchase Agreement dated November 1, 2002 and
all extensions thereto and all other understandings and agreements, whether
written or oral, relating thereto. Buyer and Seller each hereby waive any notice
period for such termination that may be provided for in such Basic Purchase
Agreement.

        2.5.    Purchase Price.    The Buyer agrees to (i) assume the Assumed
Liabilities, (ii) pay to the Seller at the Closing $5,500,000 in cash payable by
wire transfer of immediately available funds in accordance with written
instructions of the Seller given to the Buyer not less than two Business Days
prior to the Closing Date and (iii) execute and deliver to Seller Buyer's
Promissory Note (the "Note") in the principal amount of $2,800,000, of which
$2,000,000 shall be secured by a Letter of Credit issued by Buyer's financial
institution in the form of Exhibit C hereto.

        2.6.    Purchase Price Adjustment.    

        (a)   Schedule 2.1(a) shall include, on an itemized basis, a valuation
of the tangible assets and inventory included therein, such valuation in
accordance with GAAP to be agreed to by the Buyer and Seller prior to Closing.
The aggregate amount of such values shall be referred to herein as the "Closing
Asset Value."

        (b)   If the Closing Asset Value (as so finally agreed or determined) is
less than $1,800,000, the Seller shall pay to Buyer, as an adjustment to the
Purchase Price, the amount by which $1,800,000 exceeds the Closing Asset Value,
such payment to be made by a set-off of such amount against and a corresponding
reduction in the amount payable to Seller under the Note.

        (c)   In connection with the foregoing, prior to the Closing Date, Buyer
will, with Seller's cooperation and participation, conduct a review of the HES
inventory to be included in the

7

--------------------------------------------------------------------------------






Acquired Assets for obsolete and slow-moving items and will agree to an
inventory reserve amount with respect thereto in accordance with GAAP and in
conjunction with Buyer's and Seller's accountants. Seller shall have the option
to exclude from the Acquired Assets and retain ownership of any inventory that
is so determined to be obsolete or slow-moving.

        2.7.    Purchase Price Allocation.    Buyer and Seller agree to allocate
the Purchase Price among the Aquired Assets as follows: (i) $6,100,000 to
intangibles, (ii) $1,400,000 to inventory, (iii) $600,000 to fixed assets and
(iv) $100,000 to tangibles related to intangibles, each of which may be adjusted
pursuant to a final audit by PricewaterhouseCoopers, and any such adjustment, if
any, to the inventory will adjust such adjustments. Any subsequent adjustments
to the Purchase Price will be reflected in the allocation referred to above in a
manner consistent with Section 1060 of the Code and the regulations promulgated
thereunder. For internal accounting and all Tax purposes, Buyer and Seller agree
to treat, account for and report the transactions contemplated hereby in a
manner consistent with the allocation referred to above, and will not take any
position inconsistent therewith in any Tax return, in any refund claim, in any
litigation or in any matter relating to Taxes. Any purchase price adjustment
pursuant to Section 2.6 above shall adjust the amount in inventory.

        2.8.    The Closing.    The closing of the transactions contemplated by
this Agreement (the "Closing") shall take place at the offices of Ropes & Gray
LLP in Boston, Massachusetts (or at such other place or by such other means),
commencing at 10:00 a.m., Pacific Standard Time on January 10, 2005, or such
later date after the satisfaction that all closing conditions have been met or
waived or such other date as the Parties may mutually determine (the "Closing
Date"). The Closing shall be deemed to be effective as of 11:59 p.m., Eastern
Standard Time, on the Closing Date.

        2.9.    Deliveries at the Closing.    At the Closing, the Seller will
execute and deliver to the Buyer (i) the various agreements, certificates,
instruments, and documents referred to in §8.1 below, (ii) such other
instruments of sale, transfer, conveyance and assignment (including, assignments
of all Intellectual Property described in Schedule 3.9 duly executed on behalf
of Seller by Seller's Chief Executive Officer and notarized, in a form
acceptable for recording with the U.S. Copyright Office or the U.S. Patent and
Trademark Office) as the Buyer and its counsel may reasonably request, (iii) a
bill of sale in substantially the form attached hereto as Exhibit D (the "Bill
of Sale") and (iv) a receipt for the payment of the Purchase Price, executed by
a duly authorized officer of Seller. At the Closing, the Buyer will execute and
deliver (i) the various agreements, certificates, instruments and documents
referred to in §8.2 below, (ii) an instrument of assumption in substantially the
form attached hereto as Exhibit D (the "Instrument of Assumption"), (iii) the
cash portion of the Purchase Price by wire transfer to an account designated in
writing by Seller to Buyer not less than two days prior to the Closing Date and
(iv) the Buyer's Note and (v) the Buyer's Letter of Credit. In addition, at the
Closing, the Seller will reasonably cooperate with Buyer's instructions
regarding delivery of the Acquired Assets, including but not limited to Seller
delivering any applicable Acquired Assets in electronic, intangible form.

        3.    Representations and Warranties of the Seller.    

        The Seller represents and warrants to the Buyer that the statements
contained in this §3 are true and correct as of the date of this Agreement and,
unless a date is specified in such representation and warranty, will be true and
correct as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this §3), except
as set forth in the disclosure schedules delivered by Seller to Buyer separately
from this Agreement and dated as of the date hereof (the "Seller's Disclosure
Letter"). The Seller's Disclosure Letter shall be arranged in separate parts
corresponding to the numbered and lettered sections contained in this Agreement.

8

--------------------------------------------------------------------------------




        3.1.    Organization of the Seller.    The Seller is a corporation, duly
organized, validly existing, and in good standing under the laws of the
Commonwealth of Massachusetts.

        3.2.    Authorization of Transaction.    The Seller has the power and
authority (including full corporate power and authority) to carry on the
business related to the HES division as now conducted, to enter into and perform
its obligations under this Agreement, the License Agreement, the Lease
Assignment, the Supply Agreement and all other documents that Seller is to
execute and deliver pursuant to this Agreement (the "Seller Agreements") and to
execute and deliver the Seller Agreements. Seller has also taken all actions
necessary to authorize the consummation of the transactions contemplated hereby
and the performance of its obligations hereunder and thereunder. Upon the
execution and delivery of the Seller Agreements, the Seller Agreements will be
Enforceable against the Seller.

        3.3.    Noncontravention.    Except as set forth on Schedule 3.3,
neither the execution and the delivery of the Seller Agreements, nor the
consummation of the transactions contemplated hereby and thereby (including the
assignments and assumptions referred to in §2 above), violate or will violate
any (i) material Legal Requirement to which the Seller or any of its property is
subject, (ii) any material contract, bond, mortgage, indenture, permit,
franchise, letter of intent or memorandum of understanding to which Seller is a
party or by which Seller is bound, or any contract by which any of the Acquired
Assets are bound, including any Assigned Contracts or (iii) any provision of the
charter or by-laws of the Seller, or (iv) cause forfeiture or termination of, or
give rise to a right of forfeiture or termination of, any Intellectual Property.
Neither Seller's entering into this Agreement or of any action taken or to be
taken pursuant to or in connection with the provisions of this Agreement will
result in the creation of any Lien on any of the Acquired Assets or give rise
to, or trigger the application of, any rights of any third party that would come
into effect upon the consummation of the transactions contemplated hereby.

        3.4.    Consents and Approvals.    Except as set forth on Schedule 3.4,
the execution and delivery of the Seller Agreements by Seller do not, and the
performance of the Seller Agreements by Seller will not, require any consent,
approval, authorization or other action by, or filing with or notification to,
any third party, including but not limited to any governmental or regulatory
authority.

        3.5.    Brokers' Fees.    The Seller does not have any Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Buyer
could become liable or obligated.

        3.6.    Title to Acquired Assets; Sufficiency of Assets.    

        (a)   The Seller has good title to, and the power to sell or transfer to
the Buyer, all of the Acquired Assets free and clear of any Liens.

        (b)   All tangible personal property included in the Acquired Assets is
in good operating condition and repair, normal wear and tear excepted. Title to
all of the Acquired Assets is freely transferable from Seller to Buyer free and
clear of all Liens without obtaining the consent or approval of any person.

        (c)   Taking into account the services described in Section 6.2 below,
and it being understood that this is not a guarantee of future technological or
business success, the Acquired Assets constitute all tangible and intangible
assets, computer software (including software programs, objects, modules,
routines, algorithms and any other software code) in both source code and object
code form, copyrightable works, inventions (whether or not patentable), trade
secrets (including Seller's customer list), know-how, processes, designs,
techniques, confidential business information (including Seller's customer
list), and other proprietary information and technologies that are necessary to
enable Buyer, following the

9

--------------------------------------------------------------------------------






date of this Agreement, to continue to produce, develop, market, license, sell,
distribute, perform and otherwise commercially exploit the Products as currently
done so by the Seller.

        (d)   Except as set forth on Schedule 3.6, none of the Acquired Assets
is licensed or leased from any third party, and no lease payments, royalties,
license fees or similar payments are due or payable (or may become due or
payable) to any third party under any Contract affecting the Acquired Assets.
None of the Acquired Assets is licensed to any third party.

        3.7.    Legal and Other Compliance.    The Seller is and has been in
substantial compliance with all applicable Legal Requirements relating to the
Division Assets, and no Action has been filed, commenced or, to the Knowledge of
the Seller, threatened against it alleging any failure so to comply.

        3.8.    Employees and Employment Taxes.    With respect to the current
HES division employees, Seller is not a party to or bound by any union contract
and has not experienced any strike, grievances or any arbitration proceeding,
claim of unfair labor practices filed or threatened to be filed or any other
material labor difficulty. No organizational effort is being or has been made or
threatened by or on behalf of any labor union with respect to any HES division
employees. Seller has withheld with respect to the HES division employees all
federal and state income Taxes and other Taxes required to be withheld and paid
such withheld amounts to the appropriate governmental body within the time
period prescribed by law.

        3.9.    Intellectual Property.    

        (a)   The Seller (i) owns or has independently developed or acquired, or
(ii) has the valid right or license to use all Intellectual Property. The
Intellectual Property is sufficient for use in connection with the Division
Assets as currently used and as currently proposed to be used by the Seller. The
Seller owns and has good and exclusive title to each item of Seller Registered
Intellectual Property, free and clear of any encumbrances. The right, license
and interest of the Seller in and to all Third Party Intellectual Property
Rights licensed by the Seller from a third party are free and clear of all
encumbrances (excluding restrictions contained in the applicable license
agreements with such third parties).

        (b)   The Seller has not transferred ownership of any Intellectual
Property to any third party, or knowingly permitted the Seller's rights in any
Intellectual Property to enter the public domain or, with respect to any
Intellectual Property for which the Seller has submitted an application or
obtained a registration, lapse (other than through the expiration of registered
Intellectual Property at the end of its maximum statutory term).

        (c)   Neither the execution and delivery or effectiveness of this
Agreement nor the performance of the Seller's obligations under this Agreement
will cause the forfeiture or termination of, or give rise to a right of
forfeiture or termination of any Intellectual Property, or impair the right of
the Seller or Buyer to use, possess, sell or license any Intellectual Property
or portion thereof. Except as set forth on Schedule 3.9, after the Closing and
subject only to the License Agreement, all Intellectual Property will be fully
transferable, alienable or licensable by Buyer without restriction and without
payment of any kind to any third party.

        (d)   To the Knowledge of the Seller, it (including any employee or
former employee) has not interfered with, infringed upon, misappropriated, used
without authorization, disclosed without authorization or otherwise come into
conflict with any Intellectual Property rights of third parties in connection
with the Division Assets. To the Knowledge of the Seller, no third party has
interfered with, infringed upon, misappropriated, used without authorization,
disclosed without authorization or otherwise come into conflict with any
Intellectual Property Rights relating to the Division Assets. The Seller has not
brought any action, suit or proceeding for infringement, misappropriation or
breach of any Intellectual Property.

10

--------------------------------------------------------------------------------






        (e)   Schedule 3.9 identifies the Acquired Intellectual Property and
identifies each agreement or other permission which may relate to said Acquired
Intellectual Property.

        (f)    Except as set forth on Schedule 3.9, none of the licenses or
contracts listed in Schedule 3.9 grants any third party exclusive rights to or
under any Intellectual Property or grants any third party the right to
sublicense any Intellectual Property.

        (g)   Schedule 3.9 lists all Seller Registered Intellectual Property
including the jurisdictions in which each such item of Intellectual Property has
been issued or registered or in which any application for such issuance and
registration has been filed, or in which any other filing or recordation has
been made. Schedule 3.9 identifies each trade name or unregistered Trademark
used by the Seller exclusively in connection with the Division Assets.

        (h)   Each item of Seller Registered Intellectual Property is valid and
subsisting (or in the case of applications, applied for), all registration,
maintenance and renewal fees currently due in connection with such Seller
Registered Intellectual Property have been paid and all documents, recordations
and certificates in connection with such Seller Registered Intellectual Property
currently required to be filed have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of prosecuting, maintaining
and perfecting such Seller Registered Intellectual Property and recording the
Seller's ownership interests therein.

        (i)    Seller has secured from all of its current consultants, employees
and independent contractors who independently or jointly contributed to the
conception, reduction to practice, creation or development of any Intellectual
Property unencumbered and unrestricted exclusive ownership of, all such third
party's Intellectual Property in such contribution that the Seller does not
already own by operation of law and such third party has not retained any rights
or licenses with respect thereto. Without limiting the foregoing, the Seller has
obtained proprietary information and invention disclosure and assignment
agreements from all current employees and consultants of the Seller.

        (j)    To the Knowledge of the Seller, no current employee, consultant
or independent contractor of the Seller: (i) is in violation of any term or
covenant of any contract relating to employment, invention disclosure, invention
assignment, non-disclosure or non-competition or any other contract with any
other party by virtue of such employee's, consultant's or independent
contractor's being employed by, or performing services for, the Seller or using
trade secrets or proprietary information of others without permission; or
(ii) has developed any technology, software or other copyrightable, patentable
or otherwise proprietary work for the Seller that is subject to any agreement
under which such employee, consultant or independent contractor has assigned or
otherwise granted to any third party any rights (including Intellectual Property
rights) in or to such technology, software or other copyrightable, patentable or
otherwise proprietary work.

        (k)   To the Knowledge of the Seller, the employment of certain Seller
employees in accordance with Section 6.2 herein or the use by the Seller of the
services of any consultant or independent contractor will not subject the Buyer
to any liability to any third party for improperly soliciting such employee,
consultant or independent contractor to work for the Buyer, whether such
liability is based on contractual or other legal obligations to such third
party.

        (l)    Except as set forth on Schedule 3.9, to the extent that any
Intellectual Property that is or was Third Party Intellectual Property Right is
incorporated into, integrated or bundled with, or used by the Seller in the
development, manufacture or compilation of any of the Products, the Seller has a
written agreement with such third party with respect thereto

11

--------------------------------------------------------------------------------






pursuant to which the Seller either (i) has obtained complete, unencumbered and
unrestricted ownership of, and is the exclusive owner of such Intellectual
Property by operation of law or by valid assignment, or (ii) has obtained
perpetual, non terminable licenses (sufficient for the conduct of its business
as currently conducted by the Seller and as currently proposed to be conducted
by the Seller) to all such Third Party Intellectual Property Rights.

        (m)  All use, disclosure or appropriation of Confidential Information
owned by the Seller by or to a third party has been pursuant to the terms of a
written agreement or other legal binding arrangement between the Seller and such
third party. All use, disclosure or appropriation of Confidential Information by
the Seller not owned by the Seller has been pursuant to the terms of a written
agreement between the Seller and the owner of such Confidential Information, or
is otherwise lawful.

        (n)   No (i) government funding or (ii) facilities of a university,
college, other educational institution or research center was used in the
development of the Intellectual Property.

        (o)   Schedule 3.9 lists all software or other material that is
distributed as "free software," "open source software" or under a similar
licensing or distribution terms (including but not limited to the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), BSD licenses, the Artistic License, the Netscape Public License,
the Sun Community Source License (SCSL) the Sun Industry Standards License
(SISL) and the Apache License) ("Open Source Materials") to the Knowledge of the
Seller used by the Seller in any way, and describes the manner in which such
Open Source Materials were used (such description shall include whether (and, if
so, how) the Open Source Materials were modified and/or distributed by the
Seller).

        (p)   To the Knowledge of the Seller, the Seller has not
(i) incorporated Open Source Materials into, or combined Open Source Materials
with, the Intellectual Property or Products; (ii) distributed Open Source
Materials in conjunction with any Intellectual Property or Products; or
(iii) used Open Source Materials, in such a way that, with respect to (i), (ii),
or (iii), creates, or purports to create obligations for the Seller with respect
to any Intellectual Property or grant, or purport to grant, to any third party,
any rights or immunities under any Intellectual Property (including, but not
limited to, using any Open Source Materials that require, as a condition of use,
modification and/or distribution of such Open Source Materials that other
software incorporated into, derived from or distributed with such Open Source
Materials be (A) disclosed or distributed in source code form, (B) be licensed
for the purpose of making derivative works, or (C) be redistributable at no
charge).

        (q)   For all software used by the Seller in providing services, or in
developing or making available any of the Products, the Seller has implemented
any and all material security patches or upgrades that are generally available
for that software.

        (r)   Neither the Seller nor any other Person then acting on their
behalf has disclosed, delivered or licensed to any Person, agreed to disclose,
deliver or license to any Person, or permitted the disclosure or delivery to any
escrow agent or other Person of, any Seller Source Code (as defined below). No
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time, or both) will, or would reasonably be expected
to, result in the disclosure, delivery or license by the Seller or any Person
then acting on their behalf to any Person of any Seller Source Code.
Schedule 3.9(r) identifies each agreement pursuant to which the Seller has
deposited, or is or may be required to deposit, with an escrow holder or any
other Person, any of the Seller Source Code, and describes whether the execution
of this Agreement or any of the transactions contemplated by this Agreement, in
and of itself, would reasonably be expected to result in the release from escrow
of any Seller Source Code. "Seller Source Code" means, collectively, any
software source code, any

12

--------------------------------------------------------------------------------






material portion or aspect of software source code or any material proprietary
information or algorithm contained in any software source code or any related
technical information, documents or notes of any Intellectual Property or
Products.

        (s)   Seller has in effect a documented product quality system and such
documentation is retained and is available internally at the Seller.

        3.10.    Contracts.    Schedule 3.10 lists the material Contractual
Obligations to which the Seller is a party related to the Division Assets and by
which the Acquired Assets may be bound or affected. Except as set forth therein,
all Contracts identified on Schedule 3.10 other than those entered into with
Buyer or its Affiliates (i) are in full force and effect and are Enforceable in
accordance with their respective terms and to the Knowledge of the Seller, no
breach or default has occurred thereunder and (ii) are assignable by Seller to
Buyer without the consent of any other person. Seller is not, nor to Seller's
knowledge is any other party, in material breach or default under any Seller
Agreement. No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time, or both) will, or to Seller's
knowledge, would reasonably be expected to, (i) result in a material violation
or breach by Seller or, to Seller's knowledge, any other party of any of the
provisions of any Seller Agreement, or (ii) to Seller's knowledge, give any
third party (A) the right to declare a default or exercise any remedy under any
Seller Agreement, (B) the right to a rebate, chargeback, penalty or change in
delivery schedule under any Seller Agreement, (C) the right to accelerate the
maturity or performance of any obligation of Seller under any Seller Agreement,
or (D) the right to cancel, terminate or modify any Seller Agreement. Seller has
not received any written or oral notice or other communication regarding any
actual or possible material violation or breach of, or default under, any Seller
Agreement.

        3.11.    Litigation.    There are no Actions pending or, to the Seller's
Knowledge, threatened against Seller in respect of the Division Assets or in any
material way (i) affecting the Acquired Assets or Assumed Liabilities, (ii) that
question the validity of this Agreement or of any action taken or to be taken
pursuant to or in connection with the provisions of this Agreement or
(iii) which involve a claim of infringement or misappropriation of any
Intellectual Property right of any third party or which contests the validity,
ownership or right of the Seller to exercise any Intellectual Property right.
There is no judgment, decree, injunction, rule or order of any Governmental
Authority or arbitrator pending or binding against Seller in connection with the
Acquired Assets or the Assumed Liabilities or relating to the transactions
contemplated hereby. To Seller's knowledge, there is no reasonable basis for any
person to assert a claim against Buyer or Seller based upon: (i) Seller's
entering into this Agreement or of any action taken or to be taken pursuant to
or in connection with the provisions of this Agreement; or (ii) a claim of
ownership of or rights in or to any of the Acquired Assets.

        3.12.    Environmental Laws and Regulations.    Except as set forth on
Schedule 3.12, (a) the Seller, as it relates to the Division Assets and the HES
Facility, is in compliance with all applicable federal, state, local and foreign
laws and regulations relating to protection of the environment, such as
industrial hygiene, disposal of Hazardous Substances (as defined below) and the
environmental conditions on or under the HES Facility (collectively,
"Environmental Laws; (b) during the time Seller has owned, leased or occupied
the HES Facility, with respect to the Division Assets and the HES Facility,
there have been no releases (except for releases in accordance with valid
environmental permits) of any "Hazardous Substances" (which term shall mean
collectively contaminants; pollutants, toxic, radioactive or hazardous waste,
chemicals, substances, materials and constituents; petroleum and petroleum
products; polychlorinated biphenyls; medical waste; infectious waste; asbestos;
and urea formaldehyde) into the soil, surface water or ground water at the HES
Facility, and no soil, air, surface water or ground water contamination exists
at the HES Facility; and (c) Seller has not received written notice of, and, to

13

--------------------------------------------------------------------------------






the Knowledge of Seller, is not the subject of, any actions, causes of action,
claims, investigations, demands or notices by any person alleging liability
under or noncompliance with any Environmental Law relating to the Division
Assets and the HES Facility.

        3.13.    Permits.    Seller has all permits, authorizations, orders,
registrations, certificates, approvals, consents and franchises ("Permits")
necessary to own the Acquired Assets, and all such Permits are listed on
Schedule 3.13. Except as set forth on Schedule 3.13, (i) all such Permits are
transferable to Buyer and (ii) each such Permit is in full force and effect and
Seller is in substantial compliance with material obligations thereunder.

        3.14.    Inventories.    All inventory developed, manufactured and
shipped in connection with the Division Assets ("Inventory") is of good, usable
and merchantable quality in all material respects. Since January 1, 2004, Seller
has shipped Inventory to distributors only in the ordinary course of business in
amounts that are consistent with past practice. As of such date, Seller had not
shipped any other Inventory to distributors with respect to which Seller
retained title (through an agency sales model or otherwise). Seller is not in
possession of any Inventory not owned by Seller, including goods already sold.

        3.15.    To the Knowledge of the Seller, the representations and
warranties made by Seller under §3 of this Agreement (as qualified by Seller's
Disclosure Schedules attached hereto) and the Seller's Agreements delivered by
Seller to Buyer at the Closing Date do not omit to state any material fact
necessary in order to make such representations, warranties or statements, in
light of the circumstances under which they are made, not misleading.

        4.    Representations and Warranties of the Buyer.    

        The Buyer represents and warrants to the Seller that the statements
contained in this §4 are correct and complete as of the date of this Agreement
and, unless a date is specified in such representation and warranty, will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
§4).

        4.1.    Organization of the Buyer.    The Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California.

        4.2.    Authority for Agreement.    The Buyer has the power and
authority (including full corporate power and authority) to enter into and
perform its obligations under this Agreement, the License Agreement, the Lease
Assignment, the Supply Agreement, the Buyer's Note, the Buyer's Letter of Credit
and all other documents that Buyer is to execute and deliver pursuant to this
Agreement (the "Buyer Agreements") and to execute and deliver the Buyer's
Agreements. The Buyer has also taken all actions necessary to authorize the
consummation of the transactions contemplated herein and the performance of its
obligations hereunder and thereunder. Upon the execution and delivery of the
Buyer Agreements, the Buyer Agreements will be Enforceable against the Buyer.

        4.3.    Noncontravention.    Neither the execution and the delivery of
the Buyer Agreements, nor the consummation of the transactions contemplated
hereby and thereby (including the assignments and assumptions referred to in §2
above), violate or will violate any Legal Requirement to which the Buyer is
subject to or any provision of its certificate of incorporation or by-laws
except such conflicts or violations as would not prevent or delay Buyer from
consummating the transactions contemplated by this Agreement or affect the
enforceability or performance of the Note, the License Agreement, the Lease
Assignment, the Supply Agreement or the Instrument of Assumption.

        4.4.    Brokers' Fees.    The Buyer does not have any Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Seller
could become liable or obligated.

14

--------------------------------------------------------------------------------



        5.    Covenants.    

        The Parties agree as follows:

        5.1.    General.    Prior to the Closing, each of the Parties will use
its commercially reasonable efforts to take all action and to do all things
necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement (including satisfaction, but not
waiver, of the closing conditions set forth in §6 below).

        5.2.    Notices and Consents.    Prior to the Closing, each of the
Parties will promptly give any notices to third parties, and will use its
commercially reasonable efforts to promptly obtain any third party consents,
that are necessary or desirable to transfer the Acquired Assets to the Buyer.

        5.3.    Treatment of Division Assets.    Prior to the Closing and except
as contemplated by this Agreement, the Seller will not engage in any practice,
take any action, or enter into any transaction with respect to the Division
Assets outside the Ordinary Course of Business or without the prior written
consent of the Buyer, with such consent not to be unreasonably withheld. Without
limiting the generality of the foregoing, the Seller will use its best efforts
to preserve for the benefit of Buyer the goodwill of the Seller's customers,
suppliers and others having business relations with it relating to the Division
Assets.

        5.4.    Preservation of Division Assets.    Prior to the Closing, the
Seller will use its best efforts to keep the Division Assets and Acquired Assets
substantially intact, including its present operations, physical facilities,
working conditions, and relationships with lessors, licensors, suppliers,
customers, and employees relating to the Division Assets. Seller will use its
best efforts to maintain the machinery and equipment included in the Acquired
Assets in accordance with normal industry practice.

        5.5.    Notice of Developments.    Prior to the Closing, each Party will
give prompt written notice to the other Party of any material development
causing a breach of any of its own representations and warranties in §3 and §4
above. No disclosure by any Party pursuant to this §5.5, however, shall be
deemed to amend or supplement any Schedule or to prevent or cure any
misrepresentations, breach of warranty, or breach of covenant.

        6.    Additional Covenants    

        6.1    Future Assurances.    At any time and from time to time after the
Closing, at the request of Buyer and without further consideration, Seller will
execute and deliver such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such action as Buyer may reasonably
determine is necessary to transfer, convey and assign to Buyer, and to confirm
Buyer's title to or interest in the Acquired Assets, to put Buyer in actual
possession and operating control thereof and to assist the Buyer in exercising
all rights with respect thereto.

        6.2    Employees.    The Parties agree as follows with respect to the
employees currently engaged with the Division Assets:

        (a)   Commencing on the day following the Closing Date, Buyer shall
employ those individuals identified on Schedule 6.2(a), and shall be responsible
for any retention or similar bonuses or other payments and all other
employment-related costs, expenditures and benefits with respect to these
employees from and after the Closing Date.

        (b)   Following the Closing Date, Seller shall be responsible for
continuing or terminating the employment of those individuals identified on
Schedule 6.2(b).

        (c)   The individuals identified on Schedule 6.2(c) (the "Transition
Employees") shall remain employees of Seller, but shall be seconded to Buyer,
and under Buyer's supervision and control, for a period of 90 days after the
Closing Date (the "Transition Period"). Buyer

15

--------------------------------------------------------------------------------






will reimburse Seller for the cost of all compensation, benefits and other
employee expenses of the Transition Employees for the Transition Period, as well
as any retention or similar bonuses of other payments to the Transition
Employees, however, Seller shall be responsible for any severance or similar
payments to any of the Transition Employees that may become payable following
the Transition Period, to the extent such payments are not related to the
actions or omissions of Buyer. Buyer may terminate the services of an Transition
Employee within such 90-day period, however, in such event will remain
responsible for the aforesaid costs, payments and benefits for any such
Transition Employee for the full 90-day period.

        (d)   Andrey Mishin and Alex Saverskiy will remain employees of Seller,
however, Seller will make the services of Messrs. Mishin and Saverskiy available
to Buyer to assist with respect to business transition matters during the period
of six months following the Closing Date. It is expect that Mr. Mishin will
spend 30% to 50% of his time, and Mr. Saverskiy 50% of his time, in California
during this period, with the expectation that during that period and time, they
will be available for the purpose stated above. During this period,
Messrs. Mishin and Saverskiy's travel costs to California (and elsewhere as
directed by Buyer) and, on an as used basis, Mr. Saverskiy's employee costs and
expenses will be paid for by Buyer, but Buyer will not pay for the employee
costs and expenses of Mr. Mishin. During this six-month period, Buyer shall
provide each of these individuals with an office at either the current HES
Facility site or Buyer's facility in Sunnyvale, CA, which is to be determined
solely by Buyer.

        (e)   In order to assist and support Seller's performance of the
contract entered into by and between ATK Thiokol Propulsion, a division of ATK
Aerospace Company, Inc. and Seller, dated November 25, 2003 (the "Thiokol
Agreement"), if any, following the Closing, Buyer agrees to provide Seller, as
directed by and under the responsibility of Seller, with up to 5,000
employee-hours of employees of Buyer engaged with the Division Assets, as well
as test cell time, for a period of 28 months following the Closing Date, the
identification of such employees to be made by mutual agreement of the Seller
and the Buyer, but not to exceed 30% of the available normal work time of any
individual key personnel or 500 hours in the aggregate, and the usage charge for
such test cell usage to be at a normal arms' length rate.

        (f)    Seller shall provide Buyer with reasonable access to and the
opportunity to meet and interview each of the individuals identified on
Schedule 6.2(a) prior to and after the Closing Date for the purpose of
negotiating offers of employment and preparing to operate the HES Facility after
the Closing Date;

        (g)   If employees identified on Schedule 6.2(a) who provide key
technical or operational services are not retained for employment by Buyer by
the Closing Date, Mssrs. Mishin and Saverskiy will, during their term of service
as described in Section 6.2(d) above, provide technical support to continue
operations and train new employees to provide these same services.

        (h)   Buyer and Seller shall work together to develop and implement a
communication and transition plan to carry out the matters described above in
their mutual best interests.

        6.3    Product Warranty Performance.    Buyer will perform, and Seller
will reimburse Buyer for, the labor and parts cost of all work required to be
performed under existing product warranties applicable to HES products sold by
Seller to Buyer and shipped or placed in service prior to the Closing Date;
provided, however, that Buyer's reimbursement obligations as set forth in the
preceding sentence shall not exceed $360,000 in the aggregate. Of that aggregate
amount, an aggregate of $260,000 shall be available and applicable solely with
respect to wave guide failures and associated repairs and replacements, the
costs of which reimbursable hereunder shall not exceed $60,000 per product unit.
Buyer shall provide Seller with prompt advance notice of any product performance
or functionality issues that may lead to a claim for reimbursement hereunder,

16

--------------------------------------------------------------------------------



and shall permit Seller to participate in the direction, administration and
performance of any product warranty work that has or may lead to a claim for
reimbursement under this Section.

        6.4    Conduct of Business.    Seller covenants and agrees that, between
the signing of this Agreement and the Closing Date, it will:

        (a)   not sell, transfer, assign, convey, license, move, relocate or
otherwise dispose of any of the Acquired Assets;

        (b)   conduct the HES Division in the ordinary course and consistent
with its past practice (taking into account the sale of the Acquired Assets
contemplated hereby) except for actions expressly permitted by this Agreement,
and such further matters as may be consented to by Buyer in advance in writing;

        (c)   pay its debts, obligations and Taxes related to the HES Division
and Acquired Assets when due and payable, and to preserve intact the HES
Division, keep available the services of HES Division's present officers and key
employees and preserve its relationships with its customers, suppliers,
distributors, licensors, licensees and others having business dealings with it;

        (d)   not amend, terminate or fail to renew agreements relating to the
Acquired Assets;

        (e)   not waive or release any material right or claim relating to the
Acquired Assets;

        (f)    not materially change any insurance coverage for or with respect
to any Acquired Asset;

        (g)   not transfer any individual listed in Schedule 6.2(a), (b) and (c)
and Andrey Mishin and Alex Saverskiy to any other division or position of
employment or consulting within Seller or any of Seller's Affiliates;

        (h)   not terminate the employment or contractual relationship of any
individual listed in Schedule 6.2(a), (b) and (c) and Andrey Mishin and Alex
Saverskiy (except for good cause relating to job performance or material
misconduct);

        (i)    not encourage or otherwise act to cause any of the individuals
identified on Schedule 6.2(a) to not accept any offer of employment by Buyer;

        (j)    not change the base salaries or compensation of the Transition
Employees and Andrey Mishin and Alex Saverskiy without the prior written consent
of Buyer;

        (k)   not make any improvements or changes to the HES facility;

        (l)    not encumber or permit to be encumbered any of its assets except
in the ordinary course of its business consistent with past practice and to an
extent which is not material, and will use its best efforts to secure good and
marketable title in Seller's name in and all of the Acquired Assets, free of all
Liabilities and Liens and to cause the conditions to Closing set forth in § 8.1
to be fulfilled as promptly as possible; and

        (m)  not agree to do, or permit any Affiliate to do, any of the things
described in the proceeding clauses 6.4(a) through 6.4(l).

        6.5.    Books and Records.    If, in order to properly prepare documents
required to be filed with governmental authorities (including taxing
authorities) or its financial statements, it is necessary that either party
hereto or any successors be furnished with additional information relating to
the Acquired Assets, the Assumed Liabilities and the HES Division, and such
information is in the possession of the other party hereto, such party agrees to
use its reasonable

17

--------------------------------------------------------------------------------



efforts to furnish such information to such other party, at the cost and expense
of the party being furnished such information.

        7.    Confidentiality and Non-Solicitation    

        7.1.    Confidentiality.    

        (a)    Mutual Confidentiality.    All copies of financial information,
marketing and sales information, pricing, marketing plans, business plans,
financial and business projections, customer lists, methodologies, inventions,
software, technology, know-how, product designs, product specifications and
drawings, and other confidential and/or proprietary information of a party to
this Agreement are hereinafter referred to as "Confidential Information." A
party who owns and discloses its Confidential Information is referred to below
as a "Disclosing Party" and a party who receives or is given access to a
Disclosing Party's Confidential Information is referred to below as a "Receiving
Party." Each party hereto agrees that all Confidential Information of another
party that is disclosed to such party in the course of negotiating the
transactions contemplated by this Agreement or conducting due diligence in
connection herewith will be held in confidence and will not be used or disclosed
by the Receiving Party except for the purposes relating to this Agreement for
which such Confidential Information was disclosed, and will be promptly
destroyed by the Receiving Party or returned to the Disclosing Party, upon the
Disclosing Party's written request. No party's employees will be given access to
Confidential Information of another party except on a "need to know" basis and
such employees shall be informed of the need to keep such Confidential
Information confidential. It is agreed that Confidential Information will not
include information that: (i) was known to such Receiving Party before receipt
of such information from the Disclosing Party; (ii) is or becomes generally
known to the public through no breach of this Section or any act or omission on
the part of the Receiving Party; (iii) is disclosed by a third party having the
legal right to disclose such information with no obligation of confidence to the
Disclosing Party; or (iv) is independently developed by the Receiving Party
without use of any of the Disclosing Party's Confidential Information. Effective
upon the Closing the foregoing provisions of this Section will terminate with
respect to any obligation of Buyer to refrain from using or disclosing or to
return to Seller any Confidential Information of Seller that relates to any of
the Acquired Assets.

        (b)    Seller's Confidential Information.    All copies of financial
information, marketing and sales information, pricing, marketing plans, business
plans, financial and business projections, customer lists, methodologies,
inventions, software, know-how, product designs, product specifications and
drawings, and other confidential and/or proprietary information of the Seller
related to the Division Business or any of the Acquired Assets (collectively,
"Seller's Confidential Information") will, be held by Seller in strict
confidence and, at all times following the Closing, will not be used or
disclosed by Seller to any third party and, upon Buyer's request, will be
promptly destroyed by the Seller or delivered to Buyer; except that the Seller
may use internally copies of business records solely to prepare and file tax
returns and prepare Seller's financial statements. It is agreed that Sellers'
Confidential Information will not include information that is now, or later
becomes, part of the general public knowledge or literature in the art, other
than as a result of a breach of this Agreement by Seller

        7.2.    Non-Solicitation and Non-Hire.    

        (a)   Seller covenants and agrees with Buyer that, at all times during
the two years following the date hereof, Seller shall not for its or any of its
Affiliates' benefit directly or indirectly solicit, employ and induce or attempt
to induce any individuals identified on Schedule 6.2(a) hired by Seller in
accordance to §6.2(a), to terminate his or her employment with Buyer or any
affiliate of Buyer or to take or accept employment with any other party.

18

--------------------------------------------------------------------------------



        (b)   Buyer covenants and agrees with Seller that at no time during the
two years following the date hereof, will it (or any of its Affiliates),
directly or indirectly, employ or otherwise retain the services (whether as an
employee, consultant, independent contractor, director, advisor or otherwise) of
Andrey Mischin or Alex Saverskiy.

        8.    Conditions to Obligations to Close.    

        8.1.    Conditions to Obligations of the Buyer.    The obligation of the
Buyer to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:

        (a)    No Material Adverse Change.    From the signing of this Agreement
to the Closing Date, there will have been no material adverse change in the
Acquired Assets of Seller;

        (b)    Representations and Warranties.    The representations and
warranties set forth in §3 above shall be true and correct in all material
respects at and as of the Closing Date, with the same force and effect as if
made as of the Closing Date;

        (c)    Performance by Seller.    The Seller shall have performed and
complied in all material respects with all of its covenants, agreements and
obligations hereunder through the Closing;

        (d)    Consents.    The Seller shall have procured all of the
governmental approvals, consents or authorizations and material third party
consents necessary to permit the assignment of all Assigned Contracts and the
consummation by the Seller of the other transactions contemplated hereby;

        (e)    Absence of Litigation.    No Action shall be pending or
threatened wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (i) prevent consummation of any of the transactions contemplated
by this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, or (iii) would be reasonably
likely to have a Material Adverse Effect or affect adversely the right of the
Buyer to own the Acquired Assets, or to operate the Division Assets (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);

        (f)    Certificates.    The Seller shall have delivered to the Buyer a
certificate signed by a duly authorized officer of Seller to the effect that
each of the conditions specified above in §8.1(a)-(e) are satisfied in all
respects;

        (g)    Supply Agreement.    Seller shall have executed and delivered the
Supply Agreement as of the Closing Date;

        (h)    License Agreement.    Seller shall have executed and delivered
the License Agreement as of the Closing Date;

        (i)    Assignment of Lease.    Seller shall have executed and delivered
an Assignment and Assumption of Lease in the form attached as Exhibit E (the
"Lease Assignment") (which shall include provisions for prepayments, accruals
and security deposit) as of the Closing Date.

        (j)    Legal Opinion.    Seller shall have furnished to Buyer an opinion
of counsel to Seller in form and substance reasonably satisfactory to Buyer.

        (k)    Deliveries.    Seller shall have executed and delivered the Bill
of Sale, the Instrument of Assumption, instruments of assignment (in recordable
form) for the Acquired Intellectual Property and all other documents and
instruments reasonably requested by Buyer in order to transfer title to the
Acquired Assets to Buyer in accordance with this Agreement;

19

--------------------------------------------------------------------------------






        (l)    Employees.    

        (1)   Each of the employees of Seller set forth on Schedule 8.1(1)(1)
shall have accepted offers of employment with Buyer, and shall not have
terminated or given notice to terminate employment with Buyer prior to the
Closing Date.

        (2)   At least one of the employees of Seller set forth on each of
Schedule 8.1(1)(2A) and Schedule 8.1(1)(2B) shall have accepted an offer of
employment with Buyer, and shall not have terminated or given notice to
terminate employment with Buyer prior to the Closing Date.

        (3)   At least eighty percent (80%) of the employees of Seller set forth
on Schedule 6.2(a) and not set forth on Schedule 8.1(1)(1), Schedule 8.1(1)(2A)
or Schedule 8.1(1)(2B) shall have accepted offers of employment with Buyer, and
shall not have terminated or given notice to terminate employment with Buyer
prior to the Closing Date.

        (4)   Seller shall have retained or terminated the employment of the
employees of Seller set forth on Schedule 6.2(b) prior to the Closing Date.

        (5)   This Section 8.1(l) is conditioned upon the Buyer making every
commercially reasonable effort to attract and retain the employees listed on
Schedule 6.2(a), including the offering of compensation packages which are
substantially similar to those currently offered the same employees by the
Seller, and in no instance with a decrease in base pay or benefits.

        The Buyer may waive any condition specified in this §8.1 in a writing
signed by Buyer.

        8.2.    Conditions to Obligations of the Seller.    The obligation of
the Seller to consummate the transactions to be performed by it in connection
with the Closing is subject to satisfaction of the following conditions:

        (a)    Representations and Warranties.    The representations and
warranties set forth in §4 above shall be true and correct in all material
respects at and as of the Closing Date, with the same force and effect as if
made as of the Closing Date;

        (b)    Performance by Buyer.    The Buyer shall have performed and
complied in all material respects with all of its covenants hereunder through
the Closing;

        (c)    Consents.    The Buyer shall have procured all of the
governmental approvals, consents or authorizations and third party consents
necessary to permit it to complete the transactions contemplated hereby;

        (d)    Absence of Litigation.    No Action shall be pending or
threatened wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (i) prevent consummation of any of the transactions contemplated
by this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

        (e)    Certificate.    The Buyer shall have delivered to the Seller a
certificate signed by a duly authorized officer of Buyer to the effect that each
of the conditions specified above in §8.2(a)-(d) is satisfied in all respects;

        (f)    Supply Agreement.    Buyer shall have executed and delivered the
Supply Agreement as of the Closing Date;

        (g)    License Agreement.    Buyer shall have executed and delivered the
IP License Agreement as of the Closing Date;

20

--------------------------------------------------------------------------------






        (h)    Lease Assignment.    Buyer shall have executed and delivered the
Lease Assignment;

        (i)    Legal Opinion.    Buyer shall have furnished to Seller an opinion
of counsel to Buyer in form and substance reasonably satisfactory to Seller.

        (j)    All Necessary Actions.    All actions to be taken by Buyer in
connection with the consummation of the transactions contemplated hereby and all
certificates, opinions, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to Seller.

        The Seller may waive any condition specified in this § 8.2 in a writing
signed by Seller.

        9.    Indemnification.    

        9.1.    Indemnity by Seller.    Seller hereby agrees to indemnify,
defend and hold harmless Buyer and its directors, officers and Affiliates
against and in respect of all damages, losses, fines, penalties, expenses, fees,
costs and amounts paid in settlement including, without limitation, reasonable
legal fees and expenses, other professionals' and experts' fees and court or
arbitration costs (collectively, "Losses") that arise out of or are related to
(i) the operation of the Division Assets by Seller prior to the Closing, the
Excluded Assets or the Retained Liabilities; (ii) any Liability arising from any
noncompliance with any bulk sales, bulk transfer or similar laws applicable to
the transactions contemplated hereby or any claims asserting that any
transaction contemplated hereby constitutes a fraudulent conveyance or any claim
of a similar nature or (iii) any misrepresentation, or breach of, or default in
connection with, any of the representations, warranties, covenants and
agreements given or made by Seller in this Agreement or any certificate,
document or instrument delivered by or on behalf of Seller pursuant to this
Agreement.

        Buyer shall provide Seller written notice for any claim made in respect
of the indemnification provided in this §9.1, whether or not arising out of a
claim by a third party and Seller shall not be liable for such Loss to the
extent arising out of Buyer's failure to provide notice.

        9.2.    Indemnity by Buyer.    Buyer hereby agrees to indemnify, defend
and hold harmless Seller and its directors, officers and Affiliates against and
in respect of all Losses that arise out of or are related to (i) the operation
of the Division Assets by Buyer after the Closing, the Acquired Assets or the
Assumed Liabilities or (ii) any misrepresentation, or breach of, or default in
connection with, any of the representations, warranties, covenants and
agreements given or made by Buyer in this Agreement or any certificate, document
or instrument delivered by or on behalf of Buyer pursuant to this Agreement

        The Seller shall provide the Buyer written notice for any claim made in
respect of the indemnification provided in this §9.2, whether or not arising out
of a claim by a third party and Buyer shall not be liable for such Loss to the
extent arising out of Seller's failure to provide notice.

        9.3.    Matters Involving Third Parties.    

        (a)   If any third party shall notify either Party (the "Indemnified
Party") with respect to any matter (a "Third Party Claim") that may give rise to
a claim for indemnification against the other Party (the "Indemnifying Party")
under this §9, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

        (b)   The Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified

21

--------------------------------------------------------------------------------






Party so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within 20 days after the Indemnified Party has given notice of the Third
Party Claim that the Indemnifying Party will indemnify the Indemnified Party
from and against the entirety of any Losses the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim, (ii) settlement of, or an adverse judgment with respect to,
the Third Party Claim is not, in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice adverse to the
continuing business interests of the Indemnified Party, and (iii) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.

        (c)   So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with §9.3(b) above, (i) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (ii) the Indemnified Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (which consent shall not unreasonably be withheld), and (iii) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim unless written agreement is
obtained releasing the Indemnified Party from all liability thereunder.

        10.    Termination.    

        10.1.    Termination of Agreement.    Either of the Parties may
terminate this Agreement as provided below:

        (a)   the Parties may terminate this Agreement by mutual written consent
at any time prior to the Closing;

        (b)   the Buyer may terminate this Agreement by giving written notice to
the Seller at any time prior to the Closing (i) in the event the Seller has
breached any representation, warranty, or covenant contained in this Agreement
in any material respect, the Buyer has notified the Seller of the breach, and,
if curable, the breach has continued without cure for a period of 10 days after
the notice of breach or (ii) if the Closing shall not have occurred on or before
January 25, 2005, by reason of the failure of any condition precedent under §8.1
hereof (unless the failure results primarily from the Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and

        (c)   the Seller may terminate this Agreement by giving written notice
to the Buyer at any time prior to the Closing (i) in the event the Buyer has
breached any representation, warranty, or covenant contained in this Agreement
in any material respect, the Seller has notified the Buyer of the breach, and,
if curable, the breach has continued without cure for a period of 10 days after
the notice of breach or (ii) if the Closing shall not have occurred on or before
January 25, 2005, by reason of the failure of any condition precedent under §8.2
hereof (unless the failure results primarily from the Seller itself breaching
any representation, warranty, or covenant contained in this Agreement).

        10.2.    Effect of Termination.    Each party's right of termination
under §10.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be an
election of remedies. If this Agreement is terminated pursuant to §10.1, all
obligations of the parties under this Agreement will terminate, except that the
obligations of the parties in this §10.2, §11.8, §11.11, §11.12, §11.14, and
§11.16; provided, however, that, if this Agreement is terminated because of a
willful breach of this Agreement by the non-terminating party or because one or
more of the conditions to the terminating party's obligations under this
Agreement is not satisfied as a result of the non-terminating party's willful
failure to comply with

22

--------------------------------------------------------------------------------



its obligations under this Agreement, the terminating party's right to pursue
all legal remedies will survive such termination unimpaired.

        11.    Miscellaneous.    

        11.1.    Press Releases and Public Announcements.    No Party shall
issue any press release or make any public announcement relating to the subject
matter of this Agreement prior to the Closing without the prior approval of the
other Party; provided, however, that either Party may make any public disclosure
it believes in good faith is required by applicable law including, with respect
to Seller, any necessary filings and disclosures under Form 8-K or other filings
that may be required under the Securities Exchange Act of 1934, as amended.

        11.2.    No Third Party Beneficiaries.    This Agreement shall not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

        11.3.    Entire Agreement.    This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, term sheets, letter agreements,
or representations by or between the Parties, written or oral, to the extent
they related in any way to the subject matter hereof.

        11.4.    Succession and Assignment.    This Agreement shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that Buyer may (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder, but no such assignment shall relieve Buyer of any of its obligations
hereunder.

        11.5.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

        11.6.    Headings.    The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

23

--------------------------------------------------------------------------------



        11.7.    Notices.    All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given (i) upon
confirmation of facsimile, (ii) one Business Day following the date sent when
sent by overnight delivery by recognized overnight courier service for delivery
on the next Business Day and (iii) five Business Days following the date mailed
when mailed by registered or certified mail return receipt requested and postage
prepaid at the following address:

        If to Seller:

American Science and Engineering, Inc.
829 Middlesex Turnpike
Billerica, MA 01821
Phone: (978) 262-8700
Fax No.: (978) 262-8804
Attention: Ken Galaznik

        Copy to:

Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Phone: (617) 951-7000
Fax: (617) 951-7050
Attention: David B. Walek, Esq.

        If to Buyer:

Accuray Incorporated
1310 Chesapeake Terrace
Sunnyvale, CA 94089
Phone: (408) 716-4600
Fax: (408) 716-4601
Attention: Euan S. Thomson, Ph.D.

        Copy to:

Fenwick & West LLP
Silicon Valley Center
801 California Street
Mountain View, CA 94041
Attention: William R. Schreiber, Esq.
Fax Number: (650) 938-5200

        Either Party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Party notice in the manner herein set forth.

        11.8.    Governing Law.    This Agreement, the rights of the parties and
all Actions arising in whole or in part under or in connection herewith, shall
be governed by and construed in accordance with the domestic substantive laws of
the State of California, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.

24

--------------------------------------------------------------------------------



        11.9.    Amendments and Waivers.    No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
Buyer and Seller. No waiver by either Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence. The rights and remedies of
the Parties are cumulative and not exclusive of the rights and remedies that
they otherwise might have now or hereafter at law, in equity, by statute or
otherwise.

        11.10.    Severability.    Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

        11.11.    Expenses.    Each of the Buyer and the Seller will bear its
own costs and expenses (including legal and accounting fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.

        11.12.    Construction.    The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation.

        11.13.    Incorporation of Exhibits and Schedules.    The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

        11.14.    Specific Performance.    Each of the Parties acknowledges and
agrees that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter in addition to any other remedy to which it may be
entitled, at law or in equity.

        11.15.    Waiver of Jury Trial.    TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT
THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY. ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

[The remainder of this page is intentionally left blank.]

25

--------------------------------------------------------------------------------



Asset Purchase Agreement

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
the date first above written.

    ACCURAY INCORPORATED
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
AMERICAN SCIENCE AND ENGINEERING, INC.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

26

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(d)(xiii)

